DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, the claim recites “An set of instructions recorded on a data carrying medium or stored at a network storage medium”, The term “instructions recorded on a medium” broadly covers a transitory medium which invokes a non-statutory interpretation based on a signal per se, which is not patentable subject matter. As a result, when read in light of the specification paragraph 0021, the claim can be interpreted as encompassing a pure signal or transitory medium. A pure signal does not fall within one of the statutory categories. As a result, as the claim encompasses non-statutory embodiments, the claim as a whole are rendered non-statutory. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the queuing module” in line 8. It is unclear whether the limitation is referring to “a remote queuing module” recited in line 2, or is referring to some other queuing module, since “a queuing module” has not been previously established, thus the metes and bounds of the claim are unclear as to what the client terminal uploads to. Examiner presumes applicant intended the limitation “the queuing module” to be “the remote queuing module”, and is interpreted as such. Appropriate correction is required.
Claim 1 further recites the limitation “each queuing module” in line 10. It is unclear whether the limitation is referring to “a remote queuing module” recited in line 2, or is referring to some other queuing module, since “a queuing module” has not been previously established, thus the metes and bounds of the claim are unclear as to what specifically uploads to one or more audio data processing modules. Examiner presumes applicant intended the limitation “each queuing module” to be “the remote queuing module”, and is interpreted as such. Appropriate correction is required.
Claim 1 further recites the limitations “queue uploaded source audio data” in line 11 and “process distributed source audio data” in line 16. It is unclear whether the limitations are referring to “source audio signal data” recited in line 7 uploaded by the client terminal, or is referring to some other source audio data, since “source audio data” has not been previously established, thus the metes and bounds of the claim are unclear as to what is uploaded to and processed by one or more audio data processing modules. Examiner presumes applicant intended the limitation “queue uploaded source audio data” to be “queue uploaded source audio signal data” and “process distributed source audio data” to be “process distributed source audio signal data”, and are interpreted as such. Appropriate correction is required.
Claim 1 further recites the limitation “to the or each client terminal” in lines 13-14. It is unclear what the phrase “the or” is referring to and appears to be a typographical error or some other language is missing, thus the metes and bounds of the claim are unclear as to what the decomposed audio signal data is distributed to. Examiner presumes applicant intended the limitation “to the or each client terminal” to be “to the client terminal”, and is interpreted as such. Appropriate correction is required.
Claims 2 - 10 depend directly or indirectly from claim 1, do not resolve the indefiniteness, and are rejected for the same reason as claim 1.
Claim 3 recites the limitation “distributed source audio data” in line 2. It is unclear whether the limitation is referring to “source audio signal data” recited in claim 1 line 7, or is referring to some other source audio data. Examiner presumes applicant intended the limitation “distributed source audio data” to be “distributed source audio signal data”, and is interpreted as such. Claim 3 further recites the limitation “the vocal audio source” in line 2. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what vocal audio source the limitation is referring since a vocal audio source has not been previously established to be included in the source audio signal data, thus the metes and bounds of the claim are unclear as to how separation of vocal can be performed. Appropriate correction is required.
Claim 4 depends from claim 3, does not resolve the indefiniteness, and is rejected for the same reason as claim 3.
Claim 6 recites the limitation “distributed source audio data” in line 2. It is unclear whether the limitation is referring to “source audio signal data” recited in claim 1 line 7, or is referring to some other source audio data. Examiner presumes applicant intended the limitation “distributed source audio data” to be “distributed source audio signal data”, and is interpreted as such. Claim 6 further recites the limitation “the drums audio source” in line 2. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what drums audio source the limitation is referring since a drums audio source has not been previously established to be included in the source audio signal data, thus the metes and bounds of the claim are unclear as to how separation of drums can be performed. Claim 6 further recites the limitation “a second sequence of algorithms” in line 3. It is unclear as to the purpose of the term “second” which modifies sequence of algorithms, which would cause one of ordinary skill in the art to understand there is a first sequence. However, the claim or base claim fail to recite a first sequence, thus the metes and bounds of the claim are unclear as to whether or not the invention includes additional components that are missing from the claimed invention. Examiner, to further prosecution, interprets the limitation as “a sequence of algorithms”, since the modifier “second” has no significance. Appropriate correction is required.
Claim 7 recites the limitation “wherein at least one algorithm of the second sequence” lines 1-2. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what second sequence the limitation is referring, whether or not there is a first sequence, and how the second sequence includes one algorithm since a second sequence has not been previously established, thus the metes and bounds of the claim are unclear as to what the sequence is associated with. Examiner, in order to further prosecute the claim, interprets the limitation as “wherein at least one algorithm of a sequence”. Claim 7 further recites the limitation “distributed source audio data” in line 3. It is unclear whether the limitation is referring to “source audio signal data” recited in claim 1 line 7, or is referring to some other source audio data. Examiner presumes applicant intended the limitation “distributed source audio data” to be “distributed source audio signal data”, and is interpreted as such. Appropriate correction is required.
Claim 9 recites the limitation “wherein the at least one KAM algorithm of the second sequence” lines 1-2. There is insufficient antecedent basis for the limitation in the claim or base claim. It is unclear to what KAM algorithm and what second sequence the limitation is referring, and whether or not there is a first sequence, since neither “at least one KAM algorithm”, nor “a second sequence” have been previously established, thus the metes and bounds of the claim are unclear as to what specifically is a locally-stored algorithm. Examiner, in order to further prosecute the claim, interprets the limitation as “wherein at least one KAM algorithm of a sequence is a locally-stored decomposition algorithm”. Appropriate correction is required.
Claim 11 recites the limitations “queuing the uploaded source audio data” in line 6 and “processing the distributed source audio data” in line 8. It is unclear whether the limitations are referring to “source audio signal data” recited in line 4, or is referring to some other source audio data, since “source audio data” has not been previously established, thus the metes and bounds of the claim are unclear as to what is uploaded to and processed by the audio data processing module. Examiner presumes applicant intended the limitation “queuing the uploaded source audio data” to be “queuing the uploaded source audio signal data” and “processing the distributed source audio data” to be “processing the distributed source audio signal data”, and are interpreted as such. Appropriate correction is required.
Claim 11 further recites the limitation “the audio data processing modules” in line 9. There is insufficient antecedent basis for the limitation in the claim. It is unclear to what multiple audio data processing modules the limitation is referring to, since only one audio data processing module has been previously established, thus the metes and bounds of the claim are unclear as to how many and what other audio data processing module may process the distributed data. Examiner presumes applicant intended the limitation “the audio data processing modules” to be “the audio data processing module”, and is interpreted as such. Appropriate correction is required.
Claims 12 - 14 depend directly or indirectly from claim 11, do not resolve the indefiniteness, and are rejected for the same reason as claim 11.
Claim 13 recites the limitation “distributed source audio data” in line 2. It is unclear whether the limitation is referring to “source audio signal data” recited in claim 11 line 4, or is referring to some other source audio data. Examiner presumes applicant intended the limitation “distributed source audio data” to be “distributed source audio signal data”, and is interpreted as such. Appropriate correction is required.
Claim 14 recites the limitation “distributed source audio data” in line 2. It is unclear whether the limitation is referring to “source audio signal data” recited in claim 11 line 4, or is referring to some other source audio data. Examiner presumes applicant intended the limitation “distributed source audio data” to be “distributed source audio signal data”, and is interpreted as such. Appropriate correction is required.
Claim 15 recites the limitations “queuing the uploaded source audio data” in line 9 and “processing the distributed source audio data” in line 11. It is unclear whether the limitations are referring to “source audio signal data” recited in line 7, or is referring to some other source audio data, since “source audio data” has not been previously established, thus the metes and bounds of the claim are unclear as to what is uploaded to and processed by the audio data processing module. Examiner presumes applicant intended the limitation “queuing the uploaded source audio data” to be “queuing the uploaded source audio signal data” and “processing the distributed source audio data” to be “processing the distributed source audio signal data”, and are interpreted as such. Appropriate correction is required.
Claim 15 further recites the limitation “the audio data processing modules” in line 12. There is insufficient antecedent basis for the limitation in the claim. It is unclear to what multiple audio data processing modules the limitation is referring to, since only one audio data processing module has been previously established, thus the metes and bounds of the claim are unclear as to how many and what other audio data processing module may process the distributed data. Examiner presumes applicant intended the limitation “the audio data processing modules” to be “the audio data processing module”, and is interpreted as such. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Brown (U.S. Patent Application Publication 2008/0134866).

Regarding Claim 1, Brown discloses:
A distributed system (para 0064-66: distributed system depicted in bottom half of fig. 5) for decomposing audio signals including mixed audio sources (para 0064-66: the distributed system used for separating [decomposing] the vocal [audio source] and the instrumental music [audio source] of the original full music track 20 made of the instrumental music and vocal combined [mixed] together), comprising at least one client terminal (para 0065-66: user’s hardware platform 12), a remote queuing module (para 0064-66, fig. 5: the Internet 72 that provides for handling [queuing] streams of data that is uploaded and downloaded, for example 20 and 22, between the user’s hardware platform 12 and filtering server 80, which is remote from the user’s hardware platform 12 and the filtering server 80, and which implicitly teaches being a module since the Internet 72 comprises at least a component [module] in order to operate, for example a router or switch or other computing device, and configured in order to allow the handling of the specific transfer of data between specific end devices such as the user’s hardware platform 12 and the filtering server 80) and at least one remote audio data processing module (para 0066: the filtering server 80 located remotely that performs audio processing of the full music track 20) connected in a network (fig 5: the user’s hardware platform 12, the filtering server 80, and Internet 72, are connected in a network as depicted by the zig-zag lines between them), wherein
each client terminal is programmed to
store source audio signal data (para 0066, fig. 5: the full music track 20 is uploaded from the user’s hardware platform 12 on which the full music track 20 is stored, implicitly teaching the user’s hardware platform 12 being programmed to do so),
select at least one signal decomposition type (para 0066, 0059: the filter software unit 16 of the user’s hardware platform 12 causes a desired type [select] of filtering such as separating vocal, via filter file 18, to be used by the filtering server 80 for separating vocal [signal decomposition type] from the full music track 20),
upload source audio signal data with data representative of the decomposition type selection to the queuing module (para 0065-66, 0059, fig. 5: the user’s hardware platform 12 transfers [uploads] to the Internet 72 the full music track 20 and information related to the desired type of filter file 18, to be used by the processing by filtering server 80, implicitly teaching the user’s hardware platform 12 being programmed to do so), and
download decomposed audio signal data (para 0066, fig. 5: instrumental music track 22 with the vocal removed can be transferred [downloaded] to the user’s hardware platform 12 to allow it to be further used, implicitly teaching the user’s hardware platform 12 being programmed to do so);
each queuing module is programmed to
queue uploaded source audio data and distribute same to one or more audio data processing modules (para 0066, fig. 5: the Internet 72 is responsible for handling the data stream, the full music track 20 transferred from the user’s hardware platform 12, to provide it to [distribute] the filtering server 80 [one or more audio data processing modules]) and
queue uploaded decomposed audio signal data and distribute same to the or each client terminal (para 0066, fig. 5: the Internet 72 is responsible for handling the data stream, instrumental music track 22 with the vocal removed transferred [uploaded] from the filtering server 80, to provide it to [distribute] the user’s hardware platform 12); and
each audio data processing module is programmed to
process distributed source audio data into decomposed audio signal data according to the type selection (para 0065-66, 0059, fig. 5: the full music track 20 distributed from the Internet 72 is processed by the filtering server 80 to generate the instrumental music track 22 with the vocal removed according to the information related to the desired type of filter file 18 which is for removing vocal), and
upload decomposed audio signal data to the at least one remote queuing module (para 0065-66, 0059, fig. 5: the filtering server 80 transfers [uploads] to the Internet 72 the instrumental music track 22 with the vocal removed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Kim et al. (U.S. Patent Application Publication 2011/0046759) hereinafter Kim.

Regarding Claim 2, in addition to the elements stated above regarding claim 1:
wherein the decomposition type comprises at least one selected from a vocal audio source separation and a drums audio source separation.
Brown discloses (para 0066, 0059) the desired chosen separation type of separating vocal.
Brown does not explicitly disclose to be able to make the choice from a drums audio source separation and a vocal audio source separation.
However, in a related field of endeavor (i.e. select from multiple separation types) Kim teaches (para 0038 and 0064) several separation types, including drums and vocal, i.e. voice, from which a separation type can be utilized [selected], such as vocal or drums. In addition, Brown teaches (para 0051, 0055, 0065) a plurality of different filtering types being available to implement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Kim to Brown to allow selection of a separation type from both vocal separation and drums separation, thus providing an enhanced user experience by providing a wider variety of choices (Kim para 0038, 0063-64) to generate a separated music track 22 unaccompanied by other sound sources present in the original full music track (Kim para 0038, 0063).

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Koretzky et al. (U.S. Patent Application Publication 2017/0236531) hereinafter Koretzky.

Regarding Claim 3, in addition to the elements stated above regarding claim 1, Brown further discloses:
wherein each audio data processing module processes distributed source audio data for separating at least the vocal audio source therefrom (para 0065-66, 0059, fig. 5: the full music track 20 distributed from the Internet 72 is processed by the filtering server 80 to generate the instrumental music track 22 with the vocal removed [separating]).
Brown does not explicitly disclose separating with a first sequence of algorithms implementing non-negative matrix factorisations.
However, in a related field of endeavor (i.e. separation using non-negative matrix factorizations (NMF)) Koretzky teaches (para 0040, 0067) audio source separation logic to separate a component signal from a combined audio signal that represents a mix of audio signals and that is applicable to separation of voice [vocal]. Koretzky further teaches (fig. 4, para 0102, 0104) a sequence of algorithms 408, 412, that implements NMF by using NMF analysis to identify candidate component signals, and using NMF for decomposing [separating] to obtain a component signal which can be a voice component signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Koretzky to Brown to allow utilizing algorithms implementing NMF to separate the vocal, thus providing an enhanced separation that dynamically adapts to the combined signal by utilizing a well-known and popular technique that employs an improved NMF technique (Koretzky para 0010).

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Katz et al. (U.S. Patent Application Publication 2013/0152767) hereinafter Katz.

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Brown does not explicitly disclose:
wherein the decomposition type further comprises a separation of an audio source location within the source audio signal.
However, in a related field of endeavor (i.e. separation of audio source location) Katz teaches (para 0077-78) a music content comprising musical [audio] sources and further teaches utilizing a separation [decomposition] algorithm that separates the central components [audio source location] from sides, i.e. left and right. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Katz to Brown to provide a separation type by source location, thus providing an enhanced listener experience by reducing the number of musical sources per channel to achieve a certain degree of separation of the music content (Katz para 0078). 

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Kim in further view of Koretzky.

Regarding Claim 6, in addition to the elements stated above regarding claim 1:
wherein each audio data processing module processes distributed source audio data for separating at least the drums audio source therefrom, with a second sequence of algorithms implementing non-negative matrix factorisations.
Brown does not explicitly disclose to separate a drums audio source from the full music track 20 distributed from the Internet 72.
However, in a related field of endeavor (i.e. select from multiple separation types) Kim teaches (para 0038 and 0064) several separation types, including drums can be utilized. In addition, Brown teaches (para 0042, 0051, 0055, 0065) a plurality of different filtering types being available to implement. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Kim to Brown to allow separation type of drums, thus providing an enhanced user experience by providing a wider variety of choices (Kim para 0038, 0063-64) to generate a separated music track 22 unaccompanied by other sound sources present in the original full music track (Kim para 0038, 0063).
The combination does not explicitly disclose separating with a sequence of algorithms implementing non-negative matrix factorisations.
However, in a related field of endeavor (i.e. separation using non-negative matrix factorizations (NMF)) Koretzky teaches (para 0040, 0067) audio source separation logic to separate a component signal from a combined audio signal that represents a mix of audio signals and that is applicable to separation of drums. Koretzky further teaches (fig. 4, para 0102, 0104) a sequence of algorithms 408, 412, that implements NMF by using NMF analysis to identify candidate component signals, and using NMF for decomposing [separating] to obtain a component signal which can be a drums component signal. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Koretzky to Brown to allow utilizing algorithms implementing NMF to separate the drums, thus providing an enhanced separation that dynamically adapts to the combined signal by utilizing a well-known and popular technique that employs an improved NMF technique (Koretzky para 0010).

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Liutkus et al. (Kernel Additive Models for Source Separation – Aug 2014) hereinafter Liutkus.

Regarding Claim 7, in addition to the elements stated above regarding claim 1:
wherein at least one algorithm of the second sequence implements a Kernel Additive Modelling technique for processing the distributed source audio data.
Brown (para 0042, 0065) teaches a plurality of different filtering types [sequence of algorithms] can be implemented for the processing, such as vocal separation and pitch modification, on the full music track 20 uploaded from the Internet 72.
Brown does not explicitly disclose using a Kernel Additive Modelling technique for one algorithm.
However, in a related field of endeavor (i.e. separation using Kernel Additive Modelling) Liutkus teaches (Abstract, I. Introduction, III. Kernel Additive Models, V. Application: Audio Source Separation) using a Kernel Additive Model for separation of an audio source from an audio mixture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Koretzky to Brown to allow utilizing a Kernel Additive Model for separation, thus providing an enhanced separation that reduces the complexity of implementation by using a technique that is easy to implement (VI, Conclusion, pg. 4309), effective, and provides for accounting for features of the audio (Abstract).

Claims 8, 10 rejected under 35 U.S.C. 103 as being unpatentable over Brown.

Regarding Claim 8, in addition to the elements stated above regarding claim 1, the cited embodiment of Brown does not explicitly disclose:
wherein each client terminal is further programmed to locally process stored source audio signal data with one or more locally- stored decomposition algorithms into edited audio signal data.
However, in a related embodiment, Brown teaches (top half of fig. 5, para 0064-65, 0041) the user’s hardware platform 12 can perform the processing of the full music track 20 [source audio signal data] at user’s hardware platform 12 [implicitly teaching the full music track 20 is stored] having obtained [implicitly teaching locally-stored] filter files 18 [decomposition algorithm] and using a filter file 18 to generate the instrumental music track 22 with the vocal removed [edited audio signal data]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to allow the user’s hardware platform 12 of the bottom half of fig. 5 to also be able to process the full music track 20 locally, as suggested by fig. 5, thus providing an enhanced capability by providing the convenience to the user of a wider variety of choice of where to have the processing performed.

Regarding Claim 10, in addition to the elements stated above regarding claim 1, the combination further discloses:
wherein each client terminal is further programmed to combine any one or more of stored source audio signal data, downloaded decomposed audio signal data and edited audio signal data into a new audio signal (para 0041, 0065-66: the user’s hardware platform 12 can take the downloaded instrumental music track 22 and add [combine] new, i.e. different, vocal content [edited audio signal data] resulting in a new audio signal).

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Liutkus.

Regarding Claim 9, in addition to the elements stated above regarding claim 8:
wherein the at least one KAM algorithm of the second sequence is a locally-stored decomposition algorithm.
The combination (Brown para 0042, 0065) teaches a plurality of obtained [locally-stored] filter files 18 for different filtering types can be implemented by the user’s hardware platform 12 for the processing, such as vocal separation and pitch modification [sequence of algorithms].
The combination does not explicitly disclose one filter file 18 as being Kernel Additive Modelling.
However, in a related field of endeavor (i.e. separation using Kernel Additive Modelling) Liutkus teaches (Abstract, I. Introduction, III. Kernel Additive Models, V. Application: Audio Source Separation) using a Kernel Additive Model for separation of an audio source from an audio mixture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Koretzky to the combination to allow utilizing a Kernel Additive Model for separation, thus providing an enhanced separation that reduces the complexity of implementation by using a technique that is easy to implement (VI, Conclusion, pg. 4309), effective, and provides for accounting for features of the audio (Abstract).

Conclusion
Claim 4 has no prior art rejection, the claim, as best can be understood by the examiner, is not taught by or obvious over the prior art, would be allowable if rewritten in independent form including all of its limitations and all limitations of its base claim and any intervening claims and if the claims are rewritten to overcome the rejections under 35 USC § 112 as set forth in this Office action. Claims 11 -14 and 15, as best can be understood by the examiner, are not taught by or obvious over the prior art, would be allowable if the claims are rewritten to overcome the rejections under 35 USC § 112 and 101 as set forth in this Office action, as the independent claims provide for the analysis by the audio data processing module of the decomposition type data representative of the decomposition selected by the client terminal in order to determine the specific sequence utilized, of the sequence of algorithms, for implementing non-negative matrix factorizations for processing of the distributed source audio signal data to generate decomposed audio signal data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653   

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653